DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 12 is objected to because of the following informalities:  in line 1, “member caused” should be - - member is caused - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazuyuki (JP 2009-208080).
Claim 1: a base body (11) disposed adjacent to a press machine (1/2); a pair of first arms whose base ends are rotatably supported relative to the base body (23X); a pair of second arms whose base ends are rotatably supported at respective tips of the first arms (24X); and a pair of holding portions (28) 
Claim 2: wherein each of the pair of holding portions includes the first support member and the second support member, wherein at least one of the pair of holding portions includes the absorption member, and wherein, in a state in which the pair of holding portions holds a single workpiece (paragraph [0041]), while a first distance between one of the first support members and the other one of the first support members is maintained, the absorption member is able to deform to decrease a second distance between one of the second support members and the other one of the second support members, and the absorption member is able to deform to increase the decreased second distance while the first distance is maintained (figures 5 and 6; arrow B and/or distance L1/L2 in combination is “able to” demonstrate performance of this function);

Claim 10: wherein the first support member includes a guide member, and wherein the second support member includes a guided member which is slidably guided by the guide member along the intersection direction (25A/25B);
Claim 11: a first elevator drive unit and a second elevator drive unit fixed to the base body, wherein the first elevator drive unit lifts and lowers one of the pair of first arms relative to the base body, and wherein the second elevator drive unit lifts and lowers the other one of the pair of first arms relative to the base body (18);
Claim 12: wherein the movement of the second support member caused in the intersection direction relative to the first support member, and the return of the second support member to the initial position are carried out at a release position where the holding members release workpieces (paragraphs [0038]-[0040]).

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuichiro (JP 2009-18380).
Claim 13: a base body (10) disposed adjacent to a press machine: a pair of first arms whose base ends are rotatably supported relative to the base body (proximal parts of arms 12R/12L); a pair of second arms whose base ends are rotatably supported at respective tips of the first arms (distal parts of arms 12R/12L); and a pair of holding portions (13R/13L) independent of each other and rotatably supported at respective tips of the second arms, in a state in which the pair of holding portions holds 
The workplece conveyance device is a dual arm robot of the master/slave type provided with a compliant control system. A first robot arm is the “master,” which imposes its movements to the second robot arm, which is the “slave.” As explained in the description (see paragraph [0025]), a force sensor is mounted (14R/14L) at the end of each robot arm, so that when the holding portion of the “master” imposes a pushing or pulling force on the workpiece, the force sensor of the “slave” senses this force and the “slave” follows the “master” in its forward or backward (return) movement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 2018/0361521) in view of Weiser et al. (DE 3912036) (“Weiser”). Takeda discloses:
Claim 1: a base body (F) disposed adjacent to a press machine (paragraph [0001]); a pair of first arms whose base ends are rotatably supported relative to the base body (11); a pair of second arms whose base ends are rotatably supported at respective tips of the first arms (12); and a pair of holding portions (3) independent of each other and rotatably supported at respective tips of the second arms, each of the holding portions including a plurality of holding members (5) which holds a workpiece (see Fig. 17);

Takeda does not directly show:
Claim 1: at least one of the holding portions including: a first support member which supports the plurality of holding members; a second support member rotatably supported at the tip of the second arm and supporting the first support member; and an absorption member provided between the first support member and the second support member, the second support member movably supporting the first support member along an intersection direction intersecting with a conveyance direction in which the workpiece is conveyed, and the absorption member allowing movement of the second support member caused in the intersection direction relative to the first support member, and enabling the second support member to return to an initial position in the intersection direction relative to the first support member;
Claims 3-4: wherein the absorption member includes a first spring and a second spring each made of a compression coil spring compressible between the first support member and the second support member, wherein the first spring is compressed by the second support member moving to be closer to the other one of the holding portions, and is restored in such a manner as to move the second support member away from the other one of the holding portions, and wherein the second spring is compressed by the second support member moving away from the other one of the holding portions, 
Weiser shows a similar device having:
Claim 1: at least one of the holding portions including: a first support member (13) which supports the plurality of holding members (11); a second support member rotatably supported at the tip of the second arm and supporting the first support member; and an absorption member (springs 14/15) provided between the first support member and the second support member, the second support member movably supporting the first support member along an intersection direction intersecting with a conveyance direction in which the workpiece is conveyed, and the absorption member allowing movement of the second support member caused in the intersection direction relative to the first support member, and enabling the second support member to return to an initial position in the intersection direction relative to the first support member (column 2, lines 5-14);
Claims 3-4: wherein the absorption member includes a first spring and a second spring (14/15) each made of a compression coil spring compressible between the first support member and the second support member, wherein the first spring is compressed by the second support member moving to be closer to the other one of the holding portions, and is restored in such a manner as to move the second support member away from the other one of the holding portions, and wherein the second spring is compressed by the second support member moving away from the other one of the holding portions, and is restored in such a manner as to move the second support member to be closer to the other one of the holding portions;
for the purpose of reducing the generation of strain or stress in a single workpiece conveyed by the conveyance device to reduce deterioration of the workpiece. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda as taught by Weiser and include Weiser’s similar device having:

Claims 3-4: wherein the absorption member includes a first spring and a second spring each made of a compression coil spring compressible between the first support member and the second support member, wherein the first spring is compressed by the second support member moving to be closer to the other one of the holding portions, and is restored in such a manner as to move the second support member away from the other one of the holding portions, and wherein the second spring is compressed by the second support member moving away from the other one of the holding portions, and is restored in such a manner as to move the second support member to be closer to the other one of the holding portions;
for the purpose of reducing the generation of strain or stress in a single workpiece conveyed by the conveyance device to reduce deterioration of the workpiece.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Weiser and Klumpp et al. (DE 10 2010 051947) (“Klumpp”). Takeda discloses all the limitations of the claims as discussed above. 
Takeda does not directly show:

Klumpp shows a similar device having:
Claims 5-6: wherein the absorption member includes a first cylinder and a second cylinder (Fig. 4-5, pneumatic cylinders 20) each made of a pneumatic cylinder compressible between the first support member and the second support member, wherein the first cylinder is compressed by the second support member moving to be closer to the other one of the holding portions, and is restored in such a manner as to move the second support member away from the other one of the holding portions, and wherein the second cylinder is compressed by the second support member moving away from the other one of the holding portions, and is restored in such a manner as to move the second support member to be closer to the other one of the holding portions (replace springs in Weiser by pneumatic cylinders 20 of Klumpp);
for the purpose of reducing the generation of strain or stress in a single workpiece conveyed by the conveyance device to reduce deterioration of the workpiece. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda and Weiser as taught by Klumpp and include Klumpp’s similar device having:
Claims 5-6: wherein the absorption member includes a first cylinder and a second cylinder each made of a pneumatic cylinder compressible between the first support member and the second support 
for the purpose of reducing the generation of strain or stress in a single workpiece conveyed by the conveyance device to reduce deterioration of the workpiece.

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
US 2019/0234480 shows first and second set of magnets 51/52 and 61/62; however, there is no motivation to combine US 2019/0234480 with the prior art above since US 2019/0234480 is for suspension systems.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2005/0178641 to Yoshida discloses two robots 10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652